At a former day of this term the judgment herein was affirmed, as at that time we did not consider the statement of facts. A motion for a rehearing has been filed, wherein, under the certificate of the clerk of the District Court and other evidence, we are constrained to believe that the case should be considered on its merits, and we will do so. *Page 246 
1. Appellant earnestly insists that the indictment should be quashed on the ground that the indictment does not pretend to set out the alleged false instrument in writing, and gives no reason for not doing so. The indictment alleges: "did fraudulently make a certain false instrument in writing, purporting to be the act of another, which said false instrument is in substance;" and then sets out the instrument in haec verba. This, in our opinion, is a sufficient allegation, and the court did not err in refusing to quash the indictment.
2. In bills of exception Nos. 1, 2, 3 and 4 defendant complains that the State was permitted to prove by oral testimony the amount and contents of the note alleged to be forged, and introduce a blank note as the form of the note to which it was alleged signatures were forged. By the qualifications of the trial judge to these bills, it is shown that the note to which it is alleged signatures had been forged had been destroyed, and only certain parts thereof, containing the signatures, preserved. In the light of the testimony, and the qualifications of the court, we do not think the court erred in permitting this testimony to be adduced on the trial.
3. These are all the bills of exception in the record, except Nos. 5 and 6, the first of which set out the motion for new trial, and the latter the motion in arrest of judgment. The motion in arrest of judgment was based solely on the insufficiency of the indictment, and on this we have already ruled.
4. The grounds in the motion based on the evidence, insofar as presented in bills of exception Nos. 1, 2, 3 and 4, have been passed on herein, and on any other grounds, there being no bills, we can not consider same.
5. The special charges requested by defendant were given, and he complains in his motion for a new trial of the court's charge "(1) that the attempt to pass the forged instrument must be done with intent to injure or defraud; (2) because (it is alleged) the jury is virtually told that defendant is guilty of attempting to pass a forged instrument, regardless of whether or not there was any intent to injure or defraud."
All those whose names were signed to the note, other than defendant, testified they did not sign their names to it, and that their names had been forged. Defendant told the bank that Johnson, whose name was signed to the note, had signed it while sitting on his horse. He undertook to get money on the note at the bank, and we think the court correctly presented the law as applicable to the case.
The motion for rehearing is overruled.
Overruled. *Page 247